                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

UNITED STATES OF AMERICA                        '
                                                '
v.                                              '    CRIMINAL CASE NO. 9:19-CR-1
                                                '
THOMAS STEWART HOLCOMB                          '

                ORDER ADOPTING REPORT AND RECOMMENDATION
                 ON DEFENDANT=S COMPETENCY TO STAND TRIAL

       The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration.      Judge Giblin conducted a hearing to determine defendant=s

competency.    After considering the psychological examiner=s findings, Judge Giblin filed his

report and recommendation on defendant’s competency to proceed.       Judge Giblin concluded that

the defendant is competent pursuant to 18 U.S.C. § 4241.

       The parties did not object to the magistrate judge’s findings and recommendation.       The

Court ORDERS that the report and recommendation on the defendant’s competency to stand trial

[Doc. No. 16] is ADOPTED.       The Court further ORDERS and FINDS that, in accordance with

the magistrate judge’s recommendation and the examiner’s report, defendant, Thomas Holcomb,

is competent to proceed pursuant to Title 18, United States Code, Section 4241.   The Court finally

ORDERS that Speedy Trial time is EXCLUDED from February 12, 2019, the date of Judge

Giblin’s order directing a mental examination [Doc. No. 12], through the date of this order.



        So Ordered and Signed
        Jul 17, 2019
